Citation Nr: 0603920	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for deviated nasal 
septum, status post nasal fracture with sinusitis and 
allergic rhinitis, status post septorhinoplasty, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 
INTRODUCTION

The appellant had more than 20 years of active service, after 
which he retired in November 1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was filed with the 
assignment of a 10 percent disability rating in September 
1999 and the appellant testified at an RO hearing in August 
2000.  A transcript of this hearing is associated with the 
claims folders.  Subsequently, in May 2004, the issue of 
entitlement to an increased evaluation was remanded by the 
Board for additional development, discussed below.  This case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A May 2004 Board remand decision notified the appellant 
that the current medical evidence of record was inadequate 
for rating purposes and that a VA nose and sinus examination 
was necessary.

2.  A January 2005 letter from the Appeals Management Center 
(AMC) in Washington, D.C., notified the appellant that he 
would be scheduled for an examination and informed him that, 
if he failed to report for the examination without good 
cause, the claim would be rated based on the evidence of 
record.

3.  The appellant failed to report for a scheduled VA 
examination in February 2005, without good cause; a letter 
notifying him of this examination was sent to his last known 
address of record.




CONCLUSION OF LAW

An evaluation in excess of 10 percent for deviated nasal 
septum, status post nasal fracture with sinusitis and 
allergic rhinitis, status post septorhinoplasty, is denied.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.655; Part 4, 
Diagnostic Codes 6502, 6514, 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
March 2000 Statement of the Case, the RO provided the 
appellant with the applicable Diagnostic Codes in the 
schedule of ratings for sinus disorders, specifically 
Diagnostic Codes 6510 and 6522.  In an October 2003 RO 
letter, the appellant was notified that entitlement to 
increased evaluation required evidence showing worsening of 
the disorder.

Second, VA has a duty to inform the veteran of the 
information and evidence he is to provide to VA, and the 
information and evidence VA will attempt to obtain on his 
behalf.  This duty was also satisfied in the October 2003 RO 
letter to the appellant.  Therein, the RO stated that it 
would help the appellant obtain medical records, employment 
records, or records from other Federal agencies, but that he 
had to provide the RO with sufficient information so that it 
could obtain such records.  The RO stressed that it was the 
appellant's responsibility to ensure pertinent records were 
received.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case, VA has obtained the treatment records and 
examination reports.  There is no indication that additional 
records exist that would aid in substantiating his claim.

Fourth, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In a March 2001 letter, the RO stated that any other 
evidence or information supporting the claim should be 
forwarded to the RO.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant since the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a July 2002 Supplemental Statement of 
the Case was also provided to the appellant that set out the 
duties under 38 C.F.R. § 3.159(b).  This constituted process.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that the timing of 
the VCAA notice was harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

For the reasons set forth above, the Board finds that the 
requirements of the VCAA have been met.

The appellant seeks an evaluation in excess of 10 percent for 
his service-connected sinus disorder.  Under 38 C.F.R. 
§ 4.96(a), a 30 percent rating is warranted when there is 
allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2005).  A 30 percent disability rating is awarded 
for sinusitis manifested by three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent disability rating is awarded for 
sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514 (2005).  
An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician. 38 C.F.R. § 4.97 (2005).

As indicated in the Board's May 2004 remand decision, the 
evidence does not indicate whether the appellant has polyps 
or the extent of obstruction, if any.  Additionally, the 
evidence does not show that the appellant experiences 
incapacitating or non-incapacitating episodes of sinusitis as 
outlined for an evaluation in excess of 10 percent under 
Diagnostic Code 6514.  As such, the Board remanded this case 
for a VA examination in May 2004.  AMC notified the appellant 
that he would be scheduled for this VA.  A January 2005 
letter from the VA Medical Center in Temple, Texas, reflects 
that the appellant was scheduled for a VA examination in 
February 2005.  The appellant failed to report for this 
examination.  The letter was sent to his last known address 
of record and it was not returned as undeliverable.

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied absent a showing of good 
cause.

The Board notes that the instant claim is not an original 
compensation claim.  An original claim is an initial formal 
application on a form prescribed by the Secretary. 38 C.F.R. 
§ 3.160 (2005) (italics added).  The appellant filed his 
original compensation claim in January 1998, and a rating 
decision granted service connection at the noncompensable 
disability level.  The current appeal arose after an April 
1999 rating decision issued by the RO assigned a 10 percent 
disability rating for deviated nasal septum, status post 
nasal fracture with sinusitis and allergic rhinitis, status 
post septorhinoplasty.

The appellant argues that his sinus problems are worse than 
reflected by the current evaluation, and the Board indicated 
in its Remand that an examination was necessary to determine 
the severity of his disability.  The appellant has not shown 
good cause for his failure to report.  Therefore, an 
increased evaluation must be denied pursuant to 38 C.F.R. 
§ 3.655.

The Board notes that while the appellant was notified by the 
AMC in January 2005 that a failure to report for examination 
without good cause would necessitate a review of the claim 
based on the evidence of record under 38 C.F.R. § 3.655, 
rather than simply denied due to the failure to report, there 
is no prejudice to appellant and the error is harmless.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In December 2005, 
the appellant was correctly informed of the provisions of 
38 C.F.R. § 3.655 and the reason for his denial.

VA undertook reasonable measures to assist the appellant in 
this case.  The appellant was provided with notice of the 
appropriate law and regulations, he was notified that an 
examination was necessary to decide his, and he was advised 
of his right to submit additional evidence.  However, the 
appellant failed to provide any reasons for his failure to 
report for the scheduled examination.  Claimant's are 
expected to comply with reasonable requests.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist in the 
development of claims is not a one-way street; claimants are 
expected to comply with reasonable requests).  As a matter of 
law, the claim for increase must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to an increased evaluation for deviated nasal 
septum, status post nasal fracture with sinusitis and 
allergic rhinitis, status post septorhinoplasty, is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


